DETAILED ACTION
This action is responsive to the following communications: Information Disclosure Statement filed on May 4, 2022. All references to this application refer to the U.S. Patent Application Publication No. 2021/0303069 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this case. No claims were amended. Claims 1, 10, 18, and 20 are the independent claims. Claims 1-20 are allowed.

Priority



The present application is a CONTIUATION IN PART of U.S. Patent Application No. 16/836,552, filed on March 31, 2020. Accordingly, the priority is determined on a claim by claim basis.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

REASONS FOR ALLOWANCE
The following is a restatement of the Examiner’s statement of reasons for allowance from the Notice of Allowance mailed on March 16, 2022:
The Examiner has carefully examined independent claims 1, 10, 18, and 20. The closest prior art references of record are Non-Patent Literature publication entitled “SkinTrack: Using the Body as an Electrical Waveguide for Continuous Finger Tracking on the Skin,” (hereinafter SkinTrack), Non-Patent Literature publication entitled “BodyRC: Exploring Interaction Modalities Using Human Body as Lossy Signal Transmission Medium,” (hereinafter BodyRC), U.S. Patent Application Publication No. 2016/0187974 A1 (hereinafter Mallinson), and U.S. Patent Application Publication No. 2015/0309582 A1 (hereinafter Gupta).

Claims 1, 10, 18, and 20 are patentable over SkinTrack, BodyRC, Mallinson, and Gupta at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 1, 10, 17, and 20:

Independent claims 1 and 10:
capturing an amplitude of the sense output signal over time, 
in accordance with a determination that a first set of amplitude and time criteria are met, detecting a making of contact of the first finger with a second finger adjacent to the first finger of the first hand.

Independent claims 18 and 20:
capturing an amplitude of the sense output signal over time, 
in accordance with a determination that a first set of amplitude and time criteria are met, detecting a making of contact of the first finger with a thumb of the first hand, 
in accordance with a determination that a second set of amplitude and time criteria are met following the determination that the first set of amplitude and time criteria are met, detecting a making of contact of a second finger adjacent to the first finger of the first hand with the first finger or the thumb while the first finger and the thumb are making contact.

The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173